Preparation of the European Council (18-19 June 2009) (debate)
The next item is the statements of the Council and of the Commission on the preparation of the European Council on 18 and 19 June.
President-in-Office of the Council. - Mr President, I very much welcome this opportunity to appear before you well in advance of the next meeting of the European Council, which I will not personally attend. Of course, this time the circumstances are a bit unusual, as a new Czech Government is about to be appointed. I will say a few more words about this at the very end of my statement.
Let me first run through the main issues on the agenda of the June European Council as we the Presidency are preparing it. I shall start with the institutional issues. In December 2008, the European Council agreed on a path designed to enable the Lisbon Treaty to enter into force by the end of 2009. In essence, this involves giving legal guarantees and assurances on a number of issues of concern to the Irish people, in return for which the Irish Government is committed to seeking ratification of the Treaty before the end of October.
Work on implementing this agreement is still ongoing, and I am not at this stage in a condition to go into details. I am confident that the forthcoming European Council will be able to fulfil its side of the bargain.
As you all probably know, tomorrow there will be a vote on the ratification of the Lisbon Treaty in the Czech Senate. I am going home in the middle of the night to be there from early morning. I believe that the result of this vote will send a positive message to the other Member States and that it will calm down some unfounded apprehensions. I am working hard! Nevertheless, the Czech senators must in any case be granted unconditional independence in this democratic decision-making. It is obvious that any attempt to put pressure on them might prove counterproductive.
Last December, it was also agreed that the process of appointment of the future Commission, in particular the designation of its president, will be initiated without delay after the European Parliament elections of June 2009.
I am fully aware of the views expressed here on the desirability of involving the European Parliament in this process in an adequate manner. The Presidency will of course work closely not only with the Member States, but also with this Parliament.
I shall now say a few things on the economic and financial crisis, which will certainly dominate an important part of the agenda, and on the need to respond further to the economic and financial crisis.
The crisis demonstrated the acute need to strengthen the effectiveness of the supervision and regulation of financial institutions and to enhance crisis management mechanisms. We have already begun doing so, both at EU level and more globally. In that context, the group chaired by Mr de Larosière has produced very interesting ideas, and the Commission tabled a first set of proposals last week. Further proposals are expected in the coming weeks.
These are being, and will be, discussed by Ecofin - and we have the Ecofin meeting today - and our objective will be to reach first decisions by the European Council. This is an ambitious objective and, clearly, work will need to continue beyond June, so it is of fundamental importance that the June European Council is able to give a strong signal for the rapid adoption of the proposals to be presented by the Commission.
More generally, the June European Council will take stock of the situation on the financial markets and assess the effectiveness of measures taken so far. It will also take stock of measures taken to support the 'real' economy, and, in this connection, look at the employment situation.
On Thursday, the day after tomorrow, we will be holding a special employment summit with the social partners in Prague that should address these important issues. You will be informed in detail about the agenda of this summit later today during a special debate.
Aside from the outcome of Thursday's summit in Prague, as well as the very interesting seminars and workshops organised in recent weeks in the Czech Republic, in Sweden and in Spain, the Commission will also issue a communication very soon, in the run-up to the June European Council, so that by the time of the European Council we will have a number of interesting ideas and recommendations on the table for our consideration.
However, let me underline that this is not about launching a grand new strategy for employment. We already have one - the Lisbon Strategy for Growth and Employment. We have recently reaffirmed the existing employment guidelines and adopted country-specific recommendations. More generally, let me recall that the stimulus packages that the Union and the Member States have adopted since the end of last year constitute major contributions to supporting employment.
On climate change, the June European Council will revert to the preparations of the Copenhagen Summit on Climate Change. It will take stock of progress achieved, both at international level and as regards our own internal preparations.
This is a complex issue, especially since negotiations with our international partners run in parallel to our own internal discussions. There was a summit yesterday between the EU and Japan in Prague. It is clear that significant amounts of financing will be required in order to underpin an ambitious agreement in Copenhagen. The EU is committed to shouldering its fair share of that, which of course also requires a fair internal burden-sharing agreement.
How far we go at the June European Council as regards the EU's own internal arrangements will very much depend on how far our international partners, including the US, have gone and on the status of negotiations in the multilateral framework. Let me emphasise the EU's continued will to demonstrate leadership, with the objective of reaching an ambitious outcome in Copenhagen.
It is rather premature at this stage to speak in detail about the agenda of the European Council as far as external relations are concerned. However, two important summits with third countries will be held in Prague at the end of this week: the Eastern Partnership Summit on 7 May and the 'Southern Corridor - New Silk Road' Summit the day after. It is very likely that the European Council will discuss follow-ups to these events which are crucial for the Union's interests in the long-term perspective.
Likewise, we can expect some debates on the Troika summits with Japan and Canada and other important summits and meetings already planned for May, Russia included. The external relations agenda will in any case be updated on the grounds of current developments, namely the General Affairs and External Relations Council meetings in May and June which will be dealing with defence and development issues on top of the usual agenda.
I would like to express my thanks for your interest in the upcoming European Council agenda and I will certainly be glad to hear your inspiring comments and views in the following discussion.
Mr President, ladies and gentlemen, the next European Council will take place in the same month as the European elections. This essential ballot will be held against a background of real difficulties for many of our citizens. I am thinking in particular of the impact of the crisis on jobs, and we shall have occasion to speak about this in more detail later on this afternoon.
Our response to the crisis must be founded on our fundamental values of responsibility, solidarity and social justice. This crisis is an opportunity for us to renew our European model of a social market economy that is environmentally aware and based on our values.
All Europeans of heart and conviction must be prepared to get involved. They must explain why Europe is so important, why citizens must play their part in it and why they must vote.
Ladies and gentlemen, you can be justifiably proud of the work that has been accomplished. The parliamentary term that is coming to an end can pride itself on its remarkable record. Parliament has shown its determination to achieve concrete results for citizens. It has proved that it had an ambitious vision of our common future.
The legacy of these last five years is very important. Historic decisions have been taken to fight against climate change and to strengthen our energy security. Measures have been adopted that have had direct effects on the security and freedom of citizens, and which have also opened up new possibilities to them.
Fundamental reforms have been carried out in the areas of the internal market, the social agenda, telecommunications, energy, the environment, justice and internal affairs. On all these points, the modernisation of Europe that has been undertaken bears Parliament's stamp.
Also during the few last weeks, you have worked with the Czech Presidency to reach agreements on a great number of key issues. To date, almost 50 legislative proposals from the Commission have already been definitively adopted in codecision under the Czech Presidency.
Allow me to quote a few that have been at the heart of the agenda for the Commission of which I am President: the internal energy market, maritime security, measures to strengthen the regulation and supervision of financial markets, and the EUR 5 billion package of recovery measures to transform Europe into a sustainable economy.
I wish to congratulate Parliament and the Czech Presidency, under the leadership of Mr Topolánek and Mr Vondra, for the work that has been accomplished. I am sure that this work will continue until the end of June.
We have to speak clearly and with conviction to the electorate about this Europe of results. That is what will enable us to give new momentum to a bold and confident European Union. Europe needs it. It needs to make this year of crisis and transition a year that is more active, more imaginative and more determined than ever.
This will be our guiding principle for the June European Council. We cannot allow ourselves to slow down the pace of our efforts. We have to succeed for the sake of Europe. Therefore I am not going to look now at other issues - which Mr Vondra has mentioned anyway - such as the Council for the Eastern Partnership, which is very important, but I want to concentrate in particular on the areas which, in my opinion, constitute priorities for the June European Council.
The European Council will be called upon to move forward on a series of issues of critical importance for the months and years to come.
It will be called upon to continue the work to take us towards our goal of seeing the Lisbon Treaty enter into force. The European Union needs the benefits that this Treaty will bring. So we must put in place the institutional package agreed last December and supported by this Parliament: to settle the legal guarantees needed to take forward the referendum process in Ireland, and to take forward the steps to ensure a smooth transition and institutional stability.
On climate change, we need to keep up the momentum towards an ambitious agreement at Copenhagen in December. We have shown that strong and credible targets are possible. Now we need to encourage others to take on a comparable level of ambition - and to show that we are prepared to help those who need it. In short, we have to translate this momentum into a truly global result.
Inevitably, the main focus of the European Council will again be the economic crisis. From the first, the European Union has had to adapt to the different demands of the crisis: to stabilise the immediate financial crisis; to rebuild confidence in the financial system; to get banks lending again; to ensure global action that matches the global reach of the crisis; and to bring direct help to those made unemployed or at risk of losing their jobs.
Between now and the European Council, attention will be mainly focused on two areas. The first is the continuing work of rebuilding a regulatory and supervisory regime - a regime which must command the confidence of the public and the investment community alike. This is not only about building a stronger system for the long term to ensure that we do not expose our economy in the same way again; it is also about rebuilding confidence now, and showing the markets and the public that the European Union knows what has to be done.
Last week saw our proposals on hedge funds and private equity, as well as on executive pay. Those proposals demonstrate our capacity to be a prime mover in delivering the reforms agreed in the G20, and to set a standard for the actions we expect our international partners also to adopt in the coming months. Indeed, the Commission is the first executive body in the world to come up with concrete proposals on this very difficult and complex matter. The Commission, Parliament and the Council will have to cooperate closely over the next months to achieve agreement on those proposals.
The next step will be to set out in detail how we propose to organise supervision at European level. There is no point in beating about the bush. The current system of national supervision has failed. That is why I set up the de Larosière Group to provide input on how to build an effective European architecture for supervision. At the end of May, the Commission will present its blueprint for how to organise such a system of financial supervision in Europe. Here, again, I would like Europe to be the first to move at global level.
The second volet, of course, is employment. We will discuss the Employment Summit in more detail later. I can already announce now that the Commission will follow up this summit with a detailed communication ahead of the June European Council. I am determined that the European Union should do everything in its power to help those suffering most acutely in this time of crisis.
Our response to the crisis cannot be limited to technical measures to address regulatory problems. It must be, and it must be seen to be, grounded in our core values - values like solidarity, social justice and responsibility, and also responsibility towards future generations. We need to seize this opportunity to rebuild the foundations of our very own European brand of social and ecological market economy.
This should be the overriding message of next month's European Council: an active European Union, looking to the future, working hard for the benefit of citizens and deserving of the confidence of those citizens.
Mr President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, the European Council, which will bring the Czech Presidency to an end, is still looking fairly vague as regards both date and content. Today's task is therefore a difficult one, but it is an opportunity for us to reaffirm our priorities as we reach the end of this parliamentary term. The first job of the European Council in June will be to nominate the new President of the European Commission, pursuant to the results of the European elections.
As was the case in 2004, the Council Presidency will be invited to choose a candidate from the main European Parliamentary group, to hold this important position, and it will then fall to our Parliament on 15 July to voice its opinion on this choice, which will constitute one of the first major political actions of the new parliamentary term.
Ladies and gentlemen, the public often complains that Europe has no face. We want to give Europe a face, by putting an end to the system of a rotating Presidency, and thus providing a stable European Council. The Treaty of Lisbon stipulates this move, which would be a positive development. However, since the Commission Presidency has a five-year term, Europe already has a face that everybody knows, and the President of the European Parliament, for its part, embodies the voice of 500 million citizens. The June European Council will take place within the legal framework of the Treaty of Nice, and it seems that certain Member States will be tempted to wait for the Treaty of Lisbon before making any institutional decisions, and, notably, before nominating the President of the Commission.
It is also unfortunate that we do not yet know if and when the Treaty of Lisbon will come into force, and we clearly need to bring it into force without further hesitation. Did we defer the European elections because the Treaty of Lisbon would have been more popular within the European Parliament? No, we did not, and our group is awaiting a clear message from the Council as soon as possible, regarding its intentions on this institutional matter.
Similarly, the Members of the Group of the European People's Party (Christian Democrats) and European Democrats sincerely hope that the vote in the Czech Senate, expected tomorrow, will clear the way for the forthcoming ratification of the Treaty of Lisbon by the country holding the Council Presidency. That would be a fantastic present for the 1 July, Mr Vondra.
I would also like to say how much we appreciate the manner in which you led the work of the Parliament over the first few months of this Presidency, in a difficult situation, with the energy crisis between Russia and Ukraine, and of course, the financial crisis. You also highlighted the importance of the continuity of European politics, and demonstrated the importance of unity between our countries with regard to our relationships with our main partners, during the European - US Summit in Prague with Barack Obama. I hope that the Czech Presidency ends in as positive and constructive a spirit as it began. The credibility of the European Union is at stake.
Mr President, ladies and gentlemen, the European Council will naturally also debate the latest developments in the economic crisis, and the measures implemented at Europe's request in order to clean up international financial systems. I should like to commend the European Commission's latest proposals in this regard, and particularly with regard to severance agreements, bonuses paid to traders or speculative funds. These are all measures that are heading in the right direction, by imposing rules on the financial markets, in order to help us to get back on track towards growth and employment as soon as possible. These are all measures that highlight once again that those who, often by demagogy, accuse the Commission and the European Union of paralysis or weakness are mistaken, and deceive our fellow citizens.
When this Presidency draws to a close, giving way to the Swedish Presidency, Europeans will express their views through the European elections, and I hope that the choices they make will help us to collectively take on the important commitments that await us.
Mr President, I would firstly like to thank you, Mr Vondra, for your personal commitment, as it is only thanks to this that it was possible to push through the large legislative packages during the Czech Presidency. For this I would like to offer you my sincere thanks.
However, I would like to pick up on what you have said, to be precise about the appointment of the new Commission. You said you would consult Parliament. I should give you or the Council a word of advice straight away: you know very well, and President Barroso knows too, that we want a change of course. We want a change of course, we want a Commission which pays more attention to social policy than was previously the case.
Unfortunately, President of the Commission, what Mr McCreevy has put forward as regards hedge funds, is not what Mr Nyrup Rasmussen proposed and it is not something we can accept. The European People's Party (Christian Democrats) and European Democrats seem to be behind it. We are not in favour of such a directive, which, like Swiss cheese, has more holes than substance. We have no faith in Mr McCreevy's plan.
Again, I would like to come back to your consultation, which you can have today. For us, choice of direction means that social policy must be much more strongly represented in the work of both the Commission and the Council. In our view you must also trust the candidate and give them the authority to move the social strength to the fore.
In case this is too abstract we, the Socialist Group in the European Parliament, have set it all down in a position paper entitled 'For a Europe of Social Progress'. This ranges from the amendment of the Posting of Workers Directive to the Social Chapter, which in addition to the treaties, in addition to Lisbon, should also clearly set out the social dimension of this Europe. This is different, Mr Daul, from the paper which the PPE-DE recently concluded in Warsaw. If you compare both papers, there is a huge difference. We commit ourselves clearly to the social market economy and 'social' is underlined three times. In its paper, the PPE-DE mentions the social market economy in some parts and the free, that is unrestrained, unregulated market economy in others. That is not what we want, that is precisely the difference between the PPE-DE and our Group.
Let me say a few more words about the economic situation, which you mentioned. Mr Nyrup Rasmussen will express this clearly and articulately. In addition to this activity, which Mr Schulz is publicising and promoting throughout Europe at this very moment - I therefore ask you to accept Mr Schulz's apology - I would once more like to make it clear: the economic crisis has again made it obvious that the lack of economic coordination, for which not only the Commission, but also the Council is responsible, is partly to blame for the weak manner in which we are dealing with this crisis. There would have been a crisis one way or another, but the fact that we do not have sufficient instruments to counter it, that we still have not made progress with Euro funds, is something that depresses us deeply.
The last point I would like to mention, because it is of particular concern to me, is rising youth unemployment. Commissioner Špidla put it quite clearly: now a generation of young people are coming on to the labour market and what do they experience? Mass youth unemployment! So we all have to do something about this. All of us - the Council, the Commission and individual governments must strive to ensure that the first thing that young people experience in the labour market is not unemployment, but training and further education, so that they are better equipped for the labour market. We have to send out this message to young people together, because this is extremely important for social stability in our society.
on behalf of the ALDE Group. - Mr President, we approach the next European Council with anxiety tempered by ambition. One important item on the agenda should, of course, be the nomination of the next President of the Commission, but that nomination cannot be seen in isolation. The President is underpinned by the Commissioners and, in the light of the Lisbon stalemate, we are none the wiser on how those posts will be filled.
So, when we ask the citizens of Europe to choose their new parliamentarians in just four weeks' time, we do so on the basis of uncertainty and we run the risk of that vacuum being filled by the opportunism of Europe's opponents. The time has come to make clear how we will proceed. Mr Daul has expressed his determination that the largest group should propose the President of the Commission, as was the case five years ago. My group follows that logic. The next President of the Commission, whenever he or she is appointed, must know the legal basis and the timeframe for the appointment of the College of Commissioners. The logical approach is to make all the appointments on the basis of Nice or all on the basis of Lisbon. That is the kind of certainty citizens need. Those Member States yet to ratify the Lisbon Treaty should act to make that deal easier to strike. Tomorrow the Czech Senate will vote on the Treaty, with a three-fifths majority required. Assuming its assent, the document will be delivered to Mr Klaus's desk. He should sign it forthwith.
President-in-Office, your Presidency has not been bad. As Mr Barroso said, a number of legislative acts have successfully been brought to conclusion, but the headline facts - despite the best efforts of you and your team, Mr Vondra, and we wish you well - are that we have had the first Eurosceptic Council President and the collapse of a government half way through the Presidency. Also, I am sorry to remind you of it, but it may take some time to forget the Entropa sculpture, no matter how much we may want to. So, when the President replaces the Prime Minister in the summit chair, let him end his term of office on a positive point. Let him confirm his signature of the Lisbon Treaty.
For all that Lisbon matters, it will not define this European election campaign. Europe's voters are interested less in constitutional questions than in practical solutions to the problems they face, and I urge you at your summit to recognise these problems. Europe's economy continues to creak under the weight of recession, and citizens need to know how we will lighten that load. My group welcomes the hedge fund proposals from the Commission in that regard as a good first step. Europe's environment remains in peril as climate chaos draws ever closer and voters must see that the European Union can lead the fight back. Europe's values are undermined by human rights abuses occurring on our doorstep, and people should understand that the European Union retains its resolve to right those wrongs. These are the challenges of our times. This election campaign must show that Europe is up to the task and that Europe alone is equipped to do so.
- Mr President, President-in-Office of the Council, President of the Commission, the Council meeting that will take place next month will have a particular focus on the economic affairs of the European Union. Proposals must be created that will return the economy to its previous state. These proposals must be implemented immediately to restart the economy.
Today, when we speak about the future of Europe, 99% of the people we speak to, or we claim to speak to, do not care about the future of Europe so much as their own future. They care about the economic situation and the uncertainty that is there at present. Too often within this Chamber, or even within the institutions of the European Union, we seem to be stuck on getting one ideological fix over another ideological fix, rather than dealing with the real and exacting problems that people face.
To that extent, I think we have already seen great leadership from the Commission and from the Council as regards their initial response to the economic crisis. Decisive, quick action to put stability into the banking system; decisive, quick action to create a level of certainty and confidence within the operation of the markets within the European Union; and, most importantly of all, ambition - an ambitious vision of what the future can be. Not waiting to react or to respond to events elsewhere but leading the charge as to what will happen.
Rather than point the finger of blame at one Commissioner or another Commissioner, and rather than make party politics, as some have tried to with regard to this, we should be striving to come together collectively and chart a new way forward on how best we can respond. In doing that, we have to be innovative, we have to be creative, and, most importantly of all, we have to be honest with people as regards what we are capable of delivering and of doing. Too often we tend to speak in sound bites and play to the gallery rather than dealing with the factual events that are before us.
We have made mistakes in the past: to err is human, to forgive is divine, as the old saying goes. Even more importantly, as the old saying goes, we may all be lying in the gutter, but some of us are reaching for the stars. That is the kind of ambition that we now need to ensure that we can lift up the economic situation within the European Union, create new employment, new hope and new opportunities to ensure that the collective wisdom, the collective strength and the collective power that the European Union now presents can be used as a force of good, not just within Europe but around the world to set an example of what should happen.
Finally, I want to thank the present President-in-Office, Mr Vondra, for his continuing contribution to this debate within the Chamber, for the respect and courtesy he has shown us at all times and, despite the difficult political circumstances that exist at home, for continuing to deliver the programme for the Czech Presidency.
In conclusion, I wish to say that when we fight these coming elections I do not have the luxury that other colleagues may have of being on a list. I have to go out and meet ordinary people every day and deal with their ordinary concerns. What they are worried about is their jobs, their mortgages and their children's future, and that is what we should respond to.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, tomorrow you will decide whether or not to approve the Treaty of Lisbon. We naturally hope that you will extricate us from this prickly situation.
Having said this, we can only say that the situation in which we find ourselves today reveals yet again the total inadequacy of the treaty reform procedure. The unanimous procedure is a mistake. This Parliament made it a point of contention back in 1984 and proposed, together with Altiero Spinelli, that the treaties should be ratified by a majority and whoever did not wish to ratify them should be shown the door without compunction, with an agreement on how to move forward. We believe that this would have been a constitutional reform for the times and I am afraid that this Parliament has really wasted an opportunity in this term to be a driving force for integration and a driving force for the positive reform of treaties by putting up with this unsatisfactory procedure.
The President also emphasised, it is true, that the next European Council will take place after the elections - and also said, and many of us reiterated the sentiment, that this European Council should appoint the next Commission President. We do not think that this is necessary, however, particularly if there is no clarity over what will happen with the treaty: we believe that either the entire Commission, including its President, should be appointed in accordance with the Treaty of Nice, or that the President and also the Commission should be appointed in accordance with the Treaty of Lisbon. I think it would be a mistake to 'mix and match'; it would be a swindle for the voters and the public, because it would make it even plainer that this institution is simply a door mat when it comes to the interests of Member States and governments.
Mr Swoboda, you very slightly laid into President Barroso for his politics, but I would like to repeat to you what our group has already been saying for some time: if we want to avoid President Barroso's policies regaining the majority in this Parliament, not only must we win the elections but we must also put forward another candidate; something that your group refuses to do. President Barroso is obviously completely on his own in this campaign and I believe that this is a very serious mistake for which I believe that your group is chiefly responsible: the problem is not poor Mr McCreevy, but the approach of this entire parliamentary term, the efforts of Social Democrats like Mr Verheugen and other things that have not impressed us, or you, this term.
I want to say two things very quickly about the matter of the leadership, or the supposed leadership, of the European Union over climate change. One thing is very clear: the European Council did not want to put its money on the table. We do not therefore have a deal as things stand today, because it is clear that even if the United States comes in with us, if we do not offer a financial deal, EUR 100 billion, to countries that must adopt measures to adapt to and alleviate climate change, we will not have any agreement in Copenhagen. Since we were the ones that gave ourselves so many airs and graces as leaders, if we cannot put this money and these measures on the table, we will not succeed in obtaining a deal and most of the responsibility will lie with Europeans.
Moving on to the matter of the crisis in the financial market, I would like to say that we are a little inconsistent because on the one hand we are saying that we must absolutely manage them, we must limit them and we must regulate them, but on the other hand, when for example we propose that CARICOM should reach an agreement over this matter, what are we actually proposing? Total liberalisation of current accounts for all residents, of capital accounts for investors of practically limitless assets without any rules for financial services: for the matter of financial services, as for the matter of climate change, therefore, we are adopting rules that we cannot then manage to ensure are respected either internally or in our external dealings. I believe that consistency is the European Union's true problem these days.
Mr President, the next Council meeting must consider the grave economic and social situation caused by the crisis in capitalism and neoliberal policies. The leaders of the European Union can no longer evade their responsibilities. Neither can all those who pushed into the background the defence of production and social and labour rights in order to give priority to the liberalism of the Lisbon Strategy, the irrational criteria of the Stability and Growth Pact, and the approach taken by the European Central Bank, with its false independence which has in fact only ever served the interests of economic and financial groups.
The European Commission's current forecasts, which point to a fall in GDP of around 4% this year, with stabilisation only in 2010, accompanied by a loss of 8.5 million jobs over these two years and a prediction that the unemployment rate will reach around 11%, are very serious and demonstrate the ineffectiveness of the measures taken to date.
Who can be indifferent to this exponential growth in unemployment, which may reach 30 million unemployed in the European Union? We therefore need to urgently break away from the neoliberal policies at Community level that have worsened the crisis in capitalism. We urgently need to give priority to the creation of jobs with rights, to the defence of Community-based production, to the improvement of public services and to a fair distribution of income in order to reduce poverty. We urgently need economic and social cohesion to stop being merely an expression without any clear content, and we need the principle of 'save yourself if you can' to be dropped.
We need an extra EU budget to ensure that there is solidarity with and increased support for the people most affected and for the weakest economies. We need to create jobs with rights for young people, women and the unemployed, increase the purchasing power of the population, stimulate demand and support micro, small and medium-sized enterprises.
Instead of continuing to insist on the draft Treaty of Lisbon, we need to respect the sovereign decision of the Irish people.
Instead of continuing to insist on priority for the financial sector, we need to put a stop to tax havens and give priority to the productive sectors of the European Union, doing away with the Stability and Growth Pact and replacing it with a social development and progress pact.
Instead of continuing to liberalise regulations and increase labour market flexibility, we need to concentrate on public investment, which can stimulate the productive sectors, prevent redundancies, reduce the average working day without any loss of pay, prevent unemployment, and ensure universal access to high-quality public services in health, education and training, research, housing, justice and the environment.
This is what the people of our countries expect from us. If we want more European citizens to take part in the European elections, then we must respond in the way that the general public and workers in our countries want and deserve.
on behalf of the IND/DEM Group. - (DA) Mr President, the summit on employment was actually planned for 7 May in Prague. As we all know, in recent years employment has been a regular item on the agenda of the spring summit. Here the leaders of the Member States discussed the so-called Lisbon strategy, which is the EU's plan for more and better jobs. It is also the forum at which representatives of the parties in the labour market had opportunity to present their views on employment. However, it was not to become a major joint summit on the rising unemployment in Europe. Instead there will be a Troika summit, which is far less ambitious. Those at the top of the EU have thus chosen not to send out clear a signal ahead of the elections to the European Parliament. It could almost have been done on purpose!
At a meeting with the General Secretary of the ETUC, John Monks, I was given to understand that the announcement is a very bad signal to workers. Mr Monks is in no doubt that it gives the impression that the leaders of Europe are not sufficiently concerned about unemployment. Workers feel they have no opportunity to have their voice heard at the highest level. According to the Commission - a number of my fellow Members have touched upon this - unemployment will rise by 11% in 2010 and the budget deficit will increase substantially to 7.5% of gross domestic product. This is not an overestimate of the situation; rather the contrary. It represents a significant challenge to the present single currency system.
A number of countries are having very great problems with the euro. These include Ireland, the Mediterranean countries and the countries of Eastern Europe, and the problems have been significantly exacerbated by the international economic crisis. Countries that are outside the euro zone, such as the UK, Denmark and Sweden, are coping well. Consequently, I believe that a summit in June may avoid adopting a position on the fact that there are so many internal tensions in the euro system. The June summit must make a statement on how the countries having particularly significant problems can extricate themselves from the iron grip of the euro.
Naturally one can choose to create 'economic government', but I have yet to hear of a country wishing to hand over substantial chunks of its financial policy to the EU - not even the strongest nation in the EU, Germany. I would therefore ask: how many people in the EU will have to suffer under a euro system that in reality means that people in Europe must suffer under the hopeless criteria of the stability and growth pact? As mentioned previously, the situation is particularly acute in Ireland, Greece and a number of other states. I believe that these countries need to know that they can of course extricate themselves from the strict requirements of the euro, even if there is no clause concerning withdrawal. I believe that it is time that the countries were able to set their own employment policy.
(CS) President-in-Office of the Council, Deputy Prime Minister Vondra, although you are the representative of a failing government, this does not exempt you from the responsibility you bear not only towards the citizens of the Czech Republic, but also towards the entire European Union. I therefore call on you to stop the undemocratic and false promotion of the Treaty of Lisbon, and to inform citizens of the true state of affairs. Please tell them that the European Union is functioning effectively even in an economic crisis, that it is taking the necessary measures, that the Member States are able to help each other and that the Treaty of Lisbon is completely unnecessary for all of this. You should publicly withdraw the Czech Presidency's outrageous assertion that whoever does not accept the Treaty of Lisbon should leave the Union. You should say frankly that the legal trump cards are now in the hands of those who did not ratify the Treaty of Lisbon, the Irish and the other free-thinking peoples in the EU. You should say that the current treaties cannot be revoked unilaterally, and that withdrawal from the EU is possible only with the consent of all Member States; and that, consequently, no Member State can be excluded from the EU without its own consent.
Lastly, Deputy Prime Minister Vondra, you should withdraw your untrue assertion that 25 countries have approved the Treaty of Lisbon. If you are aware of events, then you must know that ratification has not been completed in six countries, including Germany and Poland. Please also bear in mind that the Treaty of Lisbon was rejected not only by Irish citizens, but, for example, by the prominent German left-wing politician Oskar Lafontaine, by the prominent Christian Democrat politician and former President of the Federal Constitutional Court and President of Germany, Roman Herzog, and by the former member of this Parliament, Graf von Stauffenberg, son of the would-be assassin of Adolf Hitler. Last but not least, it is rejected by the president of your own country, Václav Klaus. The arguments put forward by these people have a common denominator: concerns about the impact of a massive loss of Member State sovereignty on the everyday life of citizens of EU Member States.
Deputy Prime Minister Vondra, 20 years ago you personally contributed to the fall of a regime that oppressed its neighbours, held its citizens in contempt and lied to its people. For this, you are rightly respected. I therefore cannot understand why you are now lowering yourself to the same practices. You are lending weight to the arguments of all those who compare the European Union to the socialist Council for Mutual Economic Assistance, and who liken Brussels to Moscow. I would like to point out to you that the reputation of the Czech Presidency has not been dented by the fall of the Czech Government, but by the blatant pressure being put on Ireland, in which the Czech Presidency is playing a part. Not to mention the lies told about the Treaty of Lisbon by the highest representatives of the Presidency - lies with which you are discrediting the democratic processes of the European Union. You may have resigned, but you still have responsibilities. Please make sure that the final European Council under a Czech Presidency performs its function in such a way that the impression left by our country is not one of totalitarianism, coercion and lies, but one of respect for democracy, freedom and, above all, the true facts. Only in this way can you confirm that the demonstrations of 20 years ago, when people jangled their keys in the town squares, were not in vain.
Mr President, the Czech Presidency has achieved important successes in difficult times and this record is due not least to the personal skills of Prime Minister Topolánek and Minister Vondra, who is with us today. I would like to take this opportunity to pay tribute to them and thank them for their work over the last five months.
Undoubtedly the economic situation will dominate the June summit, which will of course focus on short- and medium-term measures to get consumers spending and banks lending again. However, it should also look at how the EU can assist enterprise in the longer term. For some small businesses this will mean improving access to finance and maximising their opportunities in the single market, but for many the answer will simply be for politicians to cut down on red tape and interference.
That is why Europe cannot be allowed to go down a Socialist route this June. The economic downturn has caused the Socialists to show their true colours. They believe politicians should dictate how many hours you can work. They believe trade unions should prescribe your working conditions. Above all, they believe that they, rather than the people, know best. Nothing epitomises the 'politician knows best' attitude better than the recent debate over the Working Time Directive.
Conservative MEPs were pleased last week to be able to see off the latest attempt by UK Labour MEPs to scrap Britain's opt-out to the directive. In Britain, 3 million people use the opt-out. Its businesses, workers and public services rely on that possibility.
The Czech Presidency is on the side of the workers in this debate, and I congratulate it for helping us to see off this latest onslaught by Socialists. I urge the June Council to sort out this issue once and for all, and to make it quite clear that workers, not politicians, should choose their working time.
Mr President, I am standing here with the feeling that I am on another planet and wondering what is happening right now. It is strange. We are in the worst crisis since 1929. Two days ago Commissioner Almunia said that we are going to have minus growth of 4% this year and next year we are going to have 27 million unemployed. Mr Barroso, compared with the past two years - this year and the year before - that is equal to an increase of 10 million unemployed people.
And what do I hear? Nothing! Nothing! I hear that the intention is to have a message and I hear that you intend to do something to help those who suffer most. But can I remind you that an unemployment level of 11.1% next year is 27 million unemployed people? Can I remind you that at the G20 Summit, with some resistance from some European leaders, you accepted that if there is a reason we are willing to do more to engage in having high economic growth?
President of the Commission, I have 27 million good reasons to do more. That is why I appeal to you today. I know you are a reasonable man; I know that you listen to arguments. Can I put the following proposal to you? I propose that you hold three very carefully planned summits before the June Summit, with a selective group of people, where you formulate a new recovery plan - a recovery plan corresponding to plus 2% in real demand, with 0.5% finance at European level - one half financed by the states and one half financed by the municipality; where you add a new social plan to take care of the immense costs of this unemployment crisis and to move into intelligent work-sharing while you use the Erasmus programme to ensure that young people, instead of being unemployed are allocated to a training scheme; and, lastly, as you said yourself indirectly today, that you now try seriously to propose Eurobonds in a well-focused, well-done, well-planned way to take care of those countries that cannot finance their own recovery plan.
We can do it if we take a new decision; we can do it if we exercise true crisis management and we can do it if we now really say: let us not start by asking Berlin, London or Paris what to do, but let us start by showing Commission leadership by making a proposal that is not intended to fit everyone's shoes. Not everyone will be happy at the beginning, but that is a precondition for moving Europe out of this terrible economic crisis.
Elisa Ferreira, our excellent rapporteur, together with the majority of the European Parliament, has proposed to you a new strong recovery effort. So this is not only our position from the Socialist Group, the Party of European Socialists, the Social Democrats, but a common wish that you should do something more. Please do it. Leadership is about taking chances, taking risks and taking the lead.
Mr President, I do not propose to put pressure on the Czech senators or the Irish people in the debate this afternoon, so I am going to increase pressure upon the Commission - and especially upon the President.
It is expected that the European Council is to nominate President Barroso for a second term and, in such circumstances, we would expect to see and to discuss a manifesto from President Barroso. Will he publish such a programme, and what will it contain? Centrally and surely, it should draw conclusions from the financial turmoil and the economic crash, especially as we approach the budgetary review before 2012.
We have to change the size and the shape of the budget so that it more squarely responds to our top political priorities. The new Commission should make the case for a transfer of spending from national to European level in the interests of cost efficiency and added value. It should include, as an important objective, an expansion in the size of the eurozone and support a far stronger Eurogroup, committed to tighter fiscal discipline and a common economic policy, not simply the poorly-coordinated national macroeconomic policies that we have at present.
And, yes, it should include a proposal for the raising of Eurobonds, plus greater federal supervision for the financial sector and a proper fiscal stimulus, accompanied by a proper trade stimulus triggered by the reopening of the Doha trade negotiations.
(EL) Mr President, the only new thing that the European Union Council summit on 18 June 2009 can add is new hardships for the working classes and grassroots classes and new subsidies and support for monopoly groups in the European Union. The European Union and the governments of the Member States are consistently serving the interests of capital and the workers will pay the price of the capitalist crisis. We all know what that means: mass redundancies, spiralling unemployment, drastic wage and pension cuts, new oppressive tax measures, the abolition of the eight-hour day, the division of working time into active and inactive time, an increase in unpaid working time and a 78-hour working week and the general application of flexicurity, which means minimal industrial relations, part-time temporary employment, revolving unemployment, an attack on collective agreements and further privatisation of insurance and pensions systems, health, welfare and education, on the one hand, and subsidy and tax exemption packages for the monopolies, on the other.
The forthcoming Employment Summit on 7 May is being prepared on the basis of this strategy of serving the interests of capital. At the same time, imperialist aggression and the militarisation of the European Union are being stepped up. The imposition of the Treaty of Lisbon is being promoted, despite and against the will of the people and their opposition expressed in referenda, as in France, the Netherlands and Ireland. The anticommunist hysteria and the unutterable and vulgar equation of fascism and communism are becoming the official policy of the European Union and of the Member States, which are targeting the communist parties in order to strike at the fundamental rights and achievements of the workers. At the end of this period, the workers must take stock of the European Union on the basis of the criterion of their daily reality and life experience. What have the workers gained? What have the monopolies gained?
(NL) Madam President, we are actually bidding farewell to the Czech Presidency, which started brilliantly with the speech by President Klaus in this House, on rather a low note. Unfortunately, that speech has been followed up by almost nothing of any consequence.
If the Czech Parliament also ratifies the Treaty of Lisbon tomorrow, this will mean that we were completely fobbed off back then. Yet official Europe is at a dead end. What we really need is a Union that is prepared to confine itself to its core tasks and is not set on acting like a major superstate in the making.
We are currently experiencing a particularly frightening economic crisis, with an enormous growth in unemployment in the European Union, and we have not seen the end of it yet. A Council of Heads of State or Government that fails to decide at this time that it is a mistake, for example, to strive for even more immigration and to consider integrating Turkey, a country still way behind us in economic development, is, in my eyes, an incomprehensible Council that, in any case, is making a particularly grave error.
(SL) I very much salute the ambition of the Czech Presidency and am pleased at the great results which it has achieved during difficult times. I do not think that the upcoming rotation of the presidency and the European elections should limit the scope of the EU's ambitions in meeting challenges which definitely require more common policies. I will not repeat how important it is, in that respect, that we ratify the Treaty of Lisbon.
I was pleased to hear both Deputy Prime Minister Vondra and President Barroso speak about targets. If we are to succeed in the fight against climate change, we shall have to set high targets in Copenhagen. These targets are crucial to the success of economic restructuring. We all know that when, many years ago, the Japanese state set high environmental targets, the Japanese economy actually strengthened its competitiveness, for the first time.
I would also add that some people are now challenging the sustainability of the European Social Model. Naturally, it is easy to implement such a model at a time of economic boom and during decades of positive growth, but I think that it is precisely in a time of recession that the strength of the European Social Model and the social market economy model needs to be felt. I firmly believe that we will be able to overcome this challenge, too, and I hope that we will be able to use this period of crisis to improve our approach to development. I also hope that we will be able to affirm the environmental dimension of that approach, not just the social one.
(FR) Madam President, Mr Vondra, Mr Barroso, ladies and gentlemen, the world economy is plunging further and further into a serious recession. Despite numerous summits and other meetings between various parties, the fall in economic activity continues to be a high priority within Europe and around the world.
The various plans for economic recovery have at best slowed down this descent into the underworld, but signs of recovery are not yet apparent. What is worse, unemployment is continuing to rise, and will go beyond 25 million in Europe, perhaps even to 27 million unemployed this year, as suggested by Mr Rasmussen.
However, instead of focusing on the dramatic situation of employment, the Heads of State prefer to busy themselves at the next Prague summit with 'major policy' regarding future relations with certain countries on the Union's Eastern border.
Good neighbourly relations are most certainly very important, but we need to be perfectly clear here: Parliament has declared itself on numerous occasions to be opposed to any future enlargement of the Union, unless an institutional reform enabling the 27 existing Member States to operate more efficiently is implemented as a precondition.
I should like to add that any future enlargement must be preceded by fundamental reform of the financial perspectives, and by an appropriate increase in the Union's budget. Diplomacy without financial resources is merely a useless gesture.
The Union's Czech Presidency would have better served Europe's ambitions by organising a full employment summit. I realise however, that the Sarkozys, who prefer publicity stunts to real political work, sabotaged this badly needed summit, and I hope that next June, the European electorate will use their vote to choose Members capable of determining the real priorities for Europe: employment, employment, employment, social protection, and the defence of purchasing power.
I do not always agree with my Prime Minister, JeanClaude Juncker, but he is certainly correct when he predicts, and I quote, 'a social crisis in the event of a steep rise in unemployment, expected in the coming months'. Therefore, by limiting themselves to an informal meeting on the subject of employment, the European leaders have backed away from the crisis, and are running the risk of a very serious social and political crisis.
(LT) On 9 May 1950 Robert Schumann proposed the 'Schumann Plan', which laid the foundations for economic cooperation between European nations. Europe's great politicians and thinkers understood very well that the force which could unite Europe was a common approach to economic problems. Inter-state financial and economic groups, which have created added value and jobs, formed the basis of this approach.
By implementing their own national economic recovery plans, Member States have disrupted the activities of these European groups; therefore we are experiencing many problems, which we will have even more of, if we are unable to rebuild the coordination of economic policy at European Union level.
I hope that, among the new leaders of Europe, there will be people like Robert Schumann, Jean Monet and Konrad Adenauer, who will look beyond their own national interests.
Madam President, I would like to congratulate the Czech Presidency on the initiative to come forward with an Eastern Partnership which will shortly be officially introduced, and I would like to call upon the Member State governments to fully commit themselves to this initiative. Above all, our neighbours in the east need to feel themselves as equal partners that are genuinely accepted as long-term associates.
I agree that the Eastern Partnership should be governed by the principles of joint ownership, differentiation and conditionality. However, the main goal is to secure a convincing victory for democratisation and the establishment of the rule of law in these countries. As for Belarus, we need step-by-step progress in reacting to every sign of concrete progress towards democracy by Belarus' current leaders.
One of the most crucial aspects of the Eastern Partnership is going to be visa freedom. I would like to remind you of the Commission's proposal from last December to remove all visa requirements over time for the citizens of the six future partners. Unfortunately, this revolutionary approach was replaced by a much more modest one: an offer to introduce long-term simplified visa procedures on a case-by-case basis. A successful Eastern Partnership, however, needs determination on our side and a positive openness.
It is vital to motivate our partners to make a full commitment to European values and rules. This applies especially to Ukraine. We cannot start our Eastern Partnership with vague and hesitant messages about Ukraine's future. A democratic and firmly European Ukraine is key to a democratic, reliable and law-abiding Russia.
(DE) Madam President, President-in-Office of the Council, President of the Commission, the June summit will have to deal with the Treaty of Lisbon again - hopefully for the last time before it enters into force. Mr Vondra, I wish you all the best tomorrow in the Czech Senate, I hope it goes well and then we will only have the referendum in Ireland to come. Then you would have to negotiate the package of guarantees with Ireland. Of course, we then have to fulfil the expectations of the Irish population and the Irish Government. However, we must be careful not to create new hurdles for all the other Member States, for example, if one of these guarantees were then to have to be ratified once more in all states. Perhaps you can add something about how this package is being prepared for June.
Secondly, President of the Commission, we are of course interested in the election of the new President of the Commission. We, the European Parliament, would like an agreement with the Council on the procedure for June/July. We would like consultation, as established for the future in the Treaty of Lisbon. President-in-Office of the Council, could you also say something about this?
(SV) Thank you, Madam President, Commission President Barroso, Mr Vondra. One of the main points at the summit in June will probably be the appointment of a new President of the Commission. The media have reported that the Socialist Group in the European Parliament will not vote in favour of your re-election, President Barroso, if you do not promise to open up the Posting of Workers Directive.
This is a strange discussion. The position that the Commission has previously taken is to try to avoid opening up a very complicated and politically sensitive directive and instead to see to it that the Member States that have problems meeting the requirements of the directive change their own national laws. Commissioner Barroso, I would like to ask you this very explicitly, in view of the forthcoming election campaign: is the Commission and are you yourself still of the opinion that, as things currently stand, there is no reason to open up the Posting of Workers Directive?
(FR) Mr President, Mr Vondra, Mr Barroso, I am slightly surprised by Europe's chronology. The Commission presents us with economic forecasts, predicting that within three months, growth prospects will drop from minus 1.9% to minus 4% within the European Union and the euro zone, and when the finance ministers meet, their main areas of concern are long term viability, the quality of public finances, and the pursuit of structural reforms. You must be joking.
On the campaign trail, the voters ask us outright. Where is Europe? What is Europe doing? What proposals has President Barroso made to help those people who may find themselves unemployed tomorrow?
We are in a situation where it seems increasingly obvious that the reality of the current team's chosen strategy, under the leadership of Mr Barroso, is a strategy à la japonaise: in other words, acting too late, and thus in an inefficient and costly manner. This is not what we want.
Let me also say, Mr Barroso, since this will no doubt be the last time I will see you in this House, that your response to the challenge of the directive on hedge funds and investment funds has been totally unacceptable. You suggest that perhaps we ought not to have commented on the ongoing work within the Commission. What kind of text would this have been if we had not brought it to your attention? Your conclusion on this matter is to think that you can legislate on it, but you are only legislating in relation to the managers, and doing nothing to intervene in the reality of these funds. Your only concern is to protect investors, whilst the challenge is also about price stability. You have missed the point Mr Barroso.
(DE) Madam President, President-in-Office of the Council, President of the Commission, the statements of the Council and of the Commission on the preparation of the session of the European Council greatly disappointed those of us who are interested in transport.
During the current global economic crisis in particular it is essential to adequately upgrade transport infrastructure - rail, roads, inland navigation, maritime navigation, ports and airports - and develop a forwardlooking European transport policy with intelligent transport and logistics systems for the upturn in trade within the European Union and in imports and exports, which will hopefully soon take place.
In addition, our citizens expect clear statements from the European Union as to how the volume of transport can be managed in an environmentally friendly way, not with dirigiste instruments, but market-based instruments. A good example of this is the introduction of the emissions trading scheme for aviation from 2012, which has just been concluded by the European institutions.
However, other rules, for maritime navigation for example, are still lacking. We therefore need an environmentally compatible streamlining of transport policy. This subject is important, President-in-Office of the Council, because it is essential to discuss and agree upon similar solutions to the environmentally compatible streamlining of transport with the most important third states, like the US, Japan, but also Russia, China, India and Brazil. Only in this way can we achieve global environmental improvement. Only in this way can we avoid unilateral rules which distort competition to the cost of the European economy.
My Group therefore appeals to the European Council - and I hope that the President-in-Office of the Council will take this up - to discuss and prepare at the next Council balanced approaches for global, environmentally friendly transport policies, ahead of the climate conference in Copenhagen. If we want to be successful in Copenhagen, we must also discuss an environmentally compatible transport policy.
(ES) Madam President, President-in-Office of the Council, President of the Commission, ladies and gentlemen, the European Council meeting on 18 and 19 June will be held two weeks after the European elections, and in a democracy elections are fundamental.
I should like to thank the President-in-Office of the Council, to whom the Czech Senate will be giving the green light on the ratification of the Treaty of Lisbon tomorrow. Now all that is missing is for the Emperor President in Prague Castle to deign to sign the Treaty but, anyway, we do seem to be making progress.
Now, one important point: the elections will be held under the Treaty of Nice but the next term of office will be administered under the Treaty of Lisbon. From a democratic point of view, that means giving the Commission greater power than in the previous term, and may I now address one of the candidates, Mr Barroso: you have been a candidate since last Sunday but you are already the acting President. Mr Barroso, I think it makes a good deal of sense for you to ask yourself what the economic and social solutions might be to the problems we have at the moment and the crisis we are experiencing, not taking advantage of the Commission's services but as leader of the Group of the European People's Party (Christian Democrats) and European Democrats; I think this is of great importance so that we do not find ourselves in a situation in which the European Council wants Parliament merely to be consulted (let us recall the Buttiglioni case).
Madam President, in my last speech to the European Parliament, may I ask that you speak to the President of Parliament and tell him that it is extremely important that, in the European Council meeting, he mention the fact that the next Parliament will lack 19 Members because the Treaty of Lisbon has not yet been ratified. This is a crucial issue for democracy and I think that the President of Parliament should defend it.
(ES) Madam President, allow me, first of all, to thank Enrique Barón for his career in Europe and all he has done for this Parliament. We will miss him a great deal.
Madam President, on 9 May we celebrate 'Europe Day' in all our countries, but the truth is that we should sometimes hold a 'No Europe Day' to see what Europe would be like if the European Union did not exist.
However, I think there has been a certain election fever today in Parliament, and it seems to me that much of the criticism we have heard here, especially about the European Commission, is entirely unjustified. I think the Commission has reacted well to the crisis and I wonder what would have happened had we not reacted. I would also remind one dear colleague and friend, who is not actually listening to me, of a compatriot of hers, André Gide, who said that everything exaggerated lacks value, and I think we need to set things straight.
Madam President, allow me to add to what Chairman Leinen said. I believe it is very important that, throughout this process of electing the President of the Commission, we remember the spirit of Lisbon. I am sure that Mr Vondra and his successor will do so, because it seems to me that it makes no political sense to hold European Parliament elections and not take the result of those elections into account, nor consult the parliamentary political groups before presenting a candidate to the Chamber.
This is something that must be said with total clarity to the Council: 'Do not make the mistake of going against what this Parliament is going to adopt by a very large majority in Mr Dehaene's report'.
Finally, Mr Vondra, I would like to congratulate you on your Presidency. Ultimately, a distinction must be made between what is accidental and what is necessary and important, and I think you have done a good job. Many years ago, I learned from Milan Kundera and others that the Czech Republic was an important part of Europe; you have demonstrated that and I thank you for it. You have had some difficult times but ultimately, Mr Vondra, I like to think that tomorrow is going to be a great day in the Czech Senate and ('Are we never to say how we feel?', as a classic writer said) I feel and will feel great pride when the Czech Republic ratifies the Treaty of Lisbon tomorrow.
Thank you, Madam President, and may it be so, as we say in my country.
(PL) Madam President, the Czech Presidency has not been easy, mainly because of domestic problems, and also because of the world economic crisis. I believe, however, that it will end with a very significant success, if it manages to deliver a favourable outcome to the process of ratification of the Treaty of Lisbon. Therefore I would like to ask if the Presidency intends to approach those Member States which have completed parliamentary procedures in this matter and only the Head of State is procrastinating over the signing of this document. This includes my country, Poland.
The second matter which I would like to raise is civil dialogue. I was the rapporteur for that report, and I know that Europeans expect the European Union to tackle serious matters and develop suitable solutions. They believe that Europe will do this better than their own Member States. I would ask that this also be taken into consideration. And the last matter, Madam President. Please do not forget about solidarity, and do not allow the European Union to become a platform for nationalism. We do not want a return to nationalism. I would like to appeal very, very strongly for solidarity.
(PT) Madam President, President of the Commission, ladies and gentlemen, at the beginning of this legislative term, one of the central issues under debate was the institutional issue. We started with the Treaty of Nice and, five years later, it will still be the Treaty of Nice that we have to use to take some important decisions. The re-election of President José Manuel Barroso, which I of course support, is certainly one of those decisions. I still hope that the Treaty of Lisbon can quickly enter into force, not only because of its virtues and the improvements from which it has benefited over time, but also to allow the institutional debate to be stabilised. I especially hope that our energies can then be better used for and directed at the Europe of results, of which the Commission President spoke and has always spoken.
If, in the next referendum, the Irish say yes, it will be more because they have realised that Europe is a safe harbour, particularly in times of crisis. The current situation is therefore our most powerful ally, but it could also be our most fearsome adversary. Nowadays, Europe's modern promise is particularly one of prosperity and well-being for everyone, and this promise greatly depends on what we are capable of deciding, including at the next European Council. We particularly need the political will to respond to the current economic situation. Protectionism, nationalisation and fear of globalisation will not help us. We need to release and create space for the forces that can build our economies, we need to insist on reforms and compliance with the law, and of course we need to support the most vulnerable.
In this way we can achieve a Europe of results, without the abstraction from which people will inevitably remain alienated. Now as I am leaving Parliament, Madam President, it is this hope that I want to express, and it is this hope that encourages me.
Madam President, could I suggest that those in this House from Member States other than Ireland who wish to speak for the Irish people on the Lisbon Treaty put their names down on the ballot paper in Ireland for the European elections!
It is a matter for the Irish people to decide whether we ratify the Lisbon Treaty or not. I hope we do, and I will work very hard to achieve that. I want Ireland to remain at the heart of decision-making in Europe.
All those who are calling for a second Irish 'no' are hoping that Ireland can be used as a sledgehammer to begin the destruction of the European Union. I will not stand for that. Our history predisposes us to be cautious. It has also taught us that solidarity and power-sharing with other European states is the best guarantee of our sovereignty and the best guarantee of our prosperity.
Minister Vondra, in his opening statement, made no reference to the social crisis we are facing at the moment. I would urge him to revise his line. We are in fact facing an economic, financial and social crisis: 27 million people and their families are facing total hell over the coming years. We cannot have a European Union that ignores that.
(PT) Madam President, President of the Commission, President-in-Office of the Council, we are facing an unprecedented crisis. It was not in fact the time to discuss internally how we organise ourselves, which is why I want the Treaty of Lisbon to be quickly ratified so that we can face the world stage united, standing shoulder-to-shoulder as Europeans.
As regards the economic crisis, the report for which I was rapporteur, and which this House adopted by a majority, accepted that the recovery plan presented by the Commission was not sufficient. We are now certain that it is not sufficient. A crisis that began as financial is now spreading into the real economy, into employment and into the social arena. The recovery plan is insufficient and has no focus. Every crisis creates an opportunity; this is the Commission's opportunity to respond to the real problems of Europeans through far-reaching financial regulation which is not as limited and as piecemeal as possible, as it currently is, and which is not made up of national and individualistic schemes, but a real European initiative. The Commission's response must not consist of a myriad of measures, but must concentrate on the real challenge, which is employment.
In every crisis there is an opportunity; this is the opportunity for the Commission and Europe to respond to the real problems of European citizens, and I hope that this will happen through a new approach to the recovery plan.
President-in-Office of the Council. - Madam President, I think this will be my last appearance here in front of this Parliament so I think it is the right moment to thank you. I would like to start with that because it has been a unique experience for me. Occasionally we have had some differences of view but I think in general my experience is that it was worthwhile working here. Despite all the problems at home, as well as in Europe, in facing the current crisis, we have achieved results. I am leaving early and you are also leaving early because you are going to campaign. The Presidency will meet with you here at the end of June. Some of the people may be different but the work continues. Once again let me thank you for the work we did together in the last couple of months, with you as the co-legislators. I think we did a good job.
I am leaving but the Presidency continues. A new government in Prague should take office in the afternoon of Friday 8 May after the last big Southern Corridor meeting ends. I have no doubt that it will contribute to a successful conclusion of the Czech Presidency. Today I had the opportunity to spend an hour with Mr Jan Fischer, who will be taking command. He is a committed European and a man who understands what it is all about. He will be ready to meet President Barroso on Tuesday in Brussels, during his first visit to the capital, and will be working hard until the end of June. I have no reason to doubt that the European Council in June will be held on time as planned and that the agenda will be professionally prepared.
On the Senate, many of you were talking about tomorrow's vote. The Senate is sovereign and I cannot determine the outcome of the vote, but we have worked hard and I am pretty sure that there is no reason for concern. This also goes for the Presidency work regarding one of the most important outcomes of the June Council, namely the text of the declaration for Ireland. It will be prepared.
On the question of whether we are talking with the others, the answer is 'yes', but we do not want to exert any pressure. I am not calling on the German Constitutional Court. Of course, it is sovereign but we all believe that the outcome of the game will be positive.
Many of you talked about employment. In the context of the current economic crisis, this is the most important challenge for all of us. Jean-Claude Juncker talked about this on Monday - yesterday - before the Ecofin meeting started in the Eurogroup. We and the Commission have been working hard since the beginning of this year and we will be talking about this later here today. I would like to underline the meeting which will be held in Prague in the presence of the Czech Prime Minister, the President of the Commission and the social partners, as well as the two upcoming Presidencies - Sweden and Spain - to discuss measures and recommendations. The intention is clearly to prepare professionally for the June Council and the measures which can be taken, both at national and Community level, regarding the employment situation.
To Mr Rasmussen, I would say that it was José Manuel Barroso who assumed the leadership and encouraged engagement in discussion at a time when many politicians preferred rather to fix problems at home because it is a serious challenge.
(Applause)
I would not mix the Eastern Partnership with the challenges of employment. That is a strategic mission to promote stability, well-being and prosperity in our eastern neighbourhood. It has problems but we need to extend a helping hand and offer them help to fix those problems.
Going back to the June Council, many of you were talking about the future Commission. I said clearly that we, as the Presidency, will consult the European Parliament immediately after the elections. We have to wait for the result of the elections of course, but we will immediately engage in the consultation and can do this in the spirit, not in the letter, of the Lisbon Treaty.
Now I would leave you with my personal testament. We are talking about who is going to be the good leader, and I have no doubt that this gentleman is the real leader of the European Commission. If you want Vondra's private recommendation - and I am a private man and just an ordinary Senator as from next Monday, looking forward to a trip to France because I have just read that the average time for sleeping in France is nine hours a day and I have been sleeping just two to three hours a day over the last months - I think that this is the man to lead us for the next five years.
(Applause)
President of the Commission. - (FR) Madam President, ladies and gentlemen, as some Members have already said, this is the last time that they will be here, in plenary session, at a debate preceding a European Council. I will not be able to see them in July, or September, since the mandate for this Commission comes to a close at the end of October, as you know.
I should therefore like to address in particular all those who have worked on the European project, who are members of the European Parliament, and say to them once again: You can be proud of the work accomplished by the European Parliament.
If we take a step back and assess the work done during this parliamentary term, I believe that we can all be proud of it. The truth is that Europe has led the way in many areas, such as the fight against climate change, the struggle for a new policy on energy security, and in all matters relating to the response to the financial and economic crisis, which is affecting Europe very seriously indeed. However, I have not heard much about any of this yet today.
This crisis is affecting the United States, and indeed it began there. It is affecting Russia, Japan, and even China. It is affecting the emerging markets. Europe has tried from the start to react to this crisis, not only in the short term, but also via programmes tackling the bigger questions of regulation and supervision.
This is the message that I should like to get across to you here today. Given the current electoral period, some of you have issued me challenges, but I believe that I cannot, nor should not, take up these challenges now. The future Commission must, of course, develop its own programme, but it is not for me, now, to tell you what will be in the next Commission's manifesto.
Therefore, I accept your challenge; I take it as a sign of confidence, moreover. However, I cannot respond to this challenge at present. I believe that, by assessing the track record of this parliamentary term, we have good reason to be proud. However, I would now prefer to concentrate on the June European Council, which has to deal with some very important questions indeed, requiring huge responsibility.
Firstly, there is the question of the Treaty of Lisbon and the transition that we need to make from one parliamentary term to another, and there is also the question of the constitution of a new Commission. It is an extremely delicate challenge, as some of you have said, since we do not have the Treaty of Lisbon in place yet, a Treaty signed but not yet ratified by the 27 governments.
That is not the European Parliament's fault, nor is it the Commission's fault. The truth is that these governments have signed a Treaty that they were not in a position to endorse definitively, and due to this setback, we have a serious problem as regards institutional transition. This is a problem that requires a huge sense of responsibility on all sides: Council, Parliament and Commission.
That is why I welcome the wise words of the Czech Presidency, as well as the Members who stated their official position on this matter. We need to find solutions that fully comply with the current treaty; we are a Community based on the rule of law, we cannot suspend a treaty that is already in force. In full compliance with the law, we must find sensitive solutions that guarantee the stability of the European project. I will be calling on the Heads of State or Government at the European Council in June, to discuss this subject.
The other issue that we need to resolve concerns our response to the economic question. I think we also need to realise that in this instance, presenting new programmes on a daily basis does not show real responsibility. That is a mistake. I believe that leadership is mostly an exercise in responsibility; it is not just about playing to the gallery.
It would be easy for the Commission to present new ideas every day, knowing full well that they would have no chance of implementation. We will not do that however, because in our capacity as the European Commission, representing European general interest, we consider our task to be more than merely taking the easy option or staging publicity stunts. We want to propose real measures and guidelines that have a chance of bringing Europe together as a whole, with the other institutions, Parliament and Council, and rallying together the citizens of Europe.
If truth be told, it is the Commission that ultimately put forward the initial proposals for a European recovery plan, using all the instruments at its disposal. As you know, most of these instruments fall within the scope of Member States, such as the national budgets. The European budget is minimal in relation to the national budgets.
Perhaps some of those who are impatient and demand a lot of us can assist the Commission during the next financial perspectives, in convincing the Member States, particularly where the parties voted for a maximum of 1% of their resources - the 1% club who have put a limit on their financial resources. Now there is something that would be worth achieving during the next parliamentary term.
I can confirm that we have a plan of action for 2009; we will submit guidelines for the financial review and for our future action plan. However, there is no point asking the European institutions for what they cannot provide at this stage.
It would be better to ask us what we can do, and I mean this very sincerely, because I feel that certain criticisms which come from people who share the same European ideals as me, are fundamentally flawed in their constant criticism of what Europe has not yet done; you know very well that if Europe has not yet done it, it is not the fault of Community institutions, but rather due to a lack of ambition at national level. It is not fair to criticise in this way, nor does it make our job any easier, which is to move the European project forward.
The truth is that the Commission has put forward some ambitious proposals, that we constantly monitor the economic situation, and that we will present further proposals when they prove necessary. Now, however, we believe that the important thing is to concentrate on the execution - as I have said - the execution and implementation of what we have decided on, and not just token gestures, because we also have some very serious concerns in relation to stability, with public debt reaching a truly alarming level throughout Europe. The situation in a number of our Member States is very serious, and for this reason we must put forward proposals that can address these issues.
I also believe that we must support the work that Europe is doing. I realise that there is a huge temptation to go against Europe at times in matters of immediate policy, and particularly in the context of the European elections, especially for those who are members of opposition parties in their own countries.
I ask you to think carefully, because tomorrow you will have power, tomorrow you can ask the citizens to vote for Europe, and they will not vote for a Europe that you have described as tribal. The people will vote for a Europe that has the support of all the political forces on the right, the left, and in the centre, and which is reflected in the European project.
That, in my opinion, is a huge challenge. I am in favour of a political Europe but I am opposed to politicking in relation to the European project. I am also against improper political divides in partisan terms. The truth is that we can only build Europe through large political families. The Commission is made up of these families: the PPE, the socialists, the social democrats, the liberals, and other independents. The Commission will continue to operate in this way. I realise that, from the point of view of immediate policy, particularly in the European Parliament, and in the context of the European Parliament elections, we all want to highlight our own programme, and our own party.
I myself am a party man. I was elected to the Portuguese Parliament at the age of 29. I have served as opposition leader and Prime Minister. Hence, I am clearly a party man. Bear in mind, though, that European politics needs party people who are also able to go beyond their own party, who can set up coalitions that go beyond the different party positions. If we are supranational, we must also have a vision that goes beyond that of our own party.
That is what I wanted to warn you against, and I say this with all due respect, since I am aware that most of you are busy with an election campaign at the moment, which can be very demanding at times of major national challenges. I think that is important for the future. If we want to understand the huge challenges for Europe, we must unite all the Europeans on the left, the right, and the centre, all those who support the basics of the European project, and we must not succumb to this upsurge of partisan dramatisation, because in fact, most of the time it is artificial.
I can tell you that the proposals on hedge funds, which some of you have criticised, were the subject of a consensus within the Commission, between all the Commissioners, members of the socialist family, members of the liberal family and members of the PPE. There was no division on this matter. Therefore, although I understand that in terms of the political battle it makes sense to focus criticism on this or that Commissioner, I do not believe that it is fair from a political point of view, or from an intellectual point of view.
To finish, I would like to say that I admire the founding fathers more and more. Let us be clear about the truth: the Czech Republic is facing a political problem. The Deputy Prime Minister, Mr Vondra, has shown great honesty by clearly admitting it. It is clearly very difficult for a country that holds the Presidency of the Union to have to deal with an internal political crisis, and to replace its own government. The truth is that in spite of that we are on the way to achieving good results, thanks to you, the European Parliament. I think I can allow myself to say that it is also thanks to us, the Commission, in a small way, for the proposals that we have put forward. However, it is also thanks to the Czech Presidency. We are in the process of finalising 50 codecision cases, some of which are extremely difficult. We are able to do this whilst the country holding the Presidency is in full political crisis. I think that we should pay tribute to the institutional capacity of Europe, by virtue of which, even in a situation such as this, the European Council is capable of delivering results.
This is why, when I just now paid tribute to the Czech Presidency, and in particular, to Deputy Prime Minister Vondra, I meant it with great sincerity, because I know that it is extremely difficult, as I have witnessed every day, to work under these conditions and still manage to come up with results. This is why there is a choice to make here. Whilst recognising that, for the most ambitious of us, including myself, we have not yet reached the objectives we set ourselves, we also need to emphasise what we have actually done, and what we have been able to do together. Others, for their part, focus mainly on what it has not yet been possible to do. The message that they are sending to the citizens of Europe is constantly negative. As I have often said, the pessimism of the pro-Europeans is sometimes more worrying than the Euroscepticism of the anti-Europeans, because it does not convey a message of hope for those who believe in Europe.
I should now like to say, before the Deputy Prime Minister, Mr Vondra, whom I wish to thank for his speeches, before the Czech Presidency and before all of you, that I should like to thank you for what we have managed to accomplish together, despite all our differences of opinion, for Europe, which is a major project for peace, freedom, and solidarity.
The debate is closed.
Written statements (Rule 142)
in writing. - Protectionism is hidden in MS showing less trust for each other and less enthusiasm to cooperate. EU was established as an attempt not only to assure peace but also as a tool for cooperation. It is in times like this, during economic and financial crisis, it's important for MS not to build walls around its national borders but continuing to act together in a coordinated manner.
We must maintain European solidarity while adhering to rules and principles that stem from the EU treaty. EU must make maximum use of the single market and stand up for open trade in the economic downturn.
Attempts to find a scape goat, such as the financial markets, will not solve the problems. Abuse shall be stopped by new rules but not prevent access to capital and investments when we come out on the other side of the crisis.
It is not easy to overcome the problems. Protectionism is for sure not the solution. The solution after the fire alarm activities are passed is more trade, more harmonization, functioning internal market with goods and even more with services. Cross border cooperation increases innovation and jobs, the only sustainable ways out of the crisis.
The EU is trying to 'hide the sun with a sieve', but it is clear how much responsibility it holds for the constant deterioration in living conditions of the general public and workers.
In the last 23 years, the EEC/EU has promoted the circulation of capital and the financialisation of the economy; it has liberalised markets and promoted privatisation; it has encouraged over-production; it has relocated and destroyed productive capacity; it has promoted the economic domination of some, at the expense of the dependence of others; it has intensified worker exploitation; it has centralised wealth, like never before; and it has increased social inequalities and regional asymmetries, all under the control of the major powers and the large economic and financial groups.
The European Commission's terrible 'spring' predictions are no more than a depiction of the consequences of the EU's neoliberal policies - decided and implemented by the right and the social democrats - for Portugal: over 600 000 unemployed, a loss of real income, two years of recession, increasing public debt, and a budget deficit which will once again exceed 6%.
However, much worse than these predictions is the actual reality being faced by millions of Portuguese who are seeing their problems increase day by day.
On 7 June, the Portuguese will have another opportunity to say enough is enough, by voting for the CDU (Portuguese Democratic Unity Coalition).